

	

		II

		109th CONGRESS

		1st Session

		S. 199

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Graham introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Ricardo F.

		  Pedrotti.

	

	

		

			1.

			Permanent residence

			Notwithstanding any other

			 provision of law, for purposes of the Immigration

			 and Nationality Act (8 U.S.C. 1101 et seq.), Ricardo F.

			 Pedrotti, who was born on April 4, 1978, shall be held and considered to have

			 been lawfully admitted to the United States for permanent residence as of the

			 date of enactment of this Act upon payment of the required visa fees.

		

			2.

			Reduction of number of available visas

			Upon the granting of permanent

			 residence to Ricardo F. Pedrotti, as provided in section 1, the Secretary of

			 State shall instruct the proper officer to reduce by the appropriate number

			 during the current fiscal year the total number of immigrant visas available to

			 natives of the country of Ricardo F. Pedrotti’s birth under

			 section

			 203(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1153(a)).

		

